Matter of Smith (2015 NY Slip Op 08366)





Matter of Smith


2015 NY Slip Op 08366


Decided on November 17, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Angela M. Mazzarelli,	 Justice Presiding,
Karla Moskowitz
Rosalyn H. Richter
Sallie Manzanet-Daniels
Paul G. Feinman, Justices.


M-3044 

[*1]In the Matter of Dwane K. Smith (admitted as Dwane Kent Smith), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Dwane K. Smith, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Dwane K. Smith, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on November 20, 2002.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Remi E. Shea, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Dwane K. Smith was admitted to the practice of law in the State of New York by the Second Judicial Department on November 20, 2002 under the name Dwane Kent Smith. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order striking respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), on the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90(4)(e).
Respondent, pro se, has not appeared in this proceeding after being served by the Committee at his last known residential address.
A conviction of any criminal offense classified as a felony under the laws of New York results in automatic disbarment by operation of law. On March 25, 2015, Respondent pleaded guilty in Supreme Court, New York County, to bribery in the third degree in violation of Penal Law § 200.00, a class D felony, and was sentenced to six months incarceration and five years probation. Respondent's conviction stems from his paying a New York City Criminal Justice Agency employee money to persuade criminal
defendants to retain respondent as their attorney.
Accordingly, the Committee's petition should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 25, 2015.
All concur.
Order filed.
(Entered November 17, 2015)Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, and Feinman, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 25, 2015. Opinion Per Curiam. All concur.